DETAILED ACTION
Claims 1-5, 7, 12, 15, 16, 20-23, 25, 32, 36-38, 40, and 42 are pending.
Claims 2, 20-23, 25, 32, 36-38, 40, and 42 have been withdrawn as drawn to non-elected inventions.
Claims 1, 3-5, 7, 12, and 15 are being examined on the merits in the present non-final office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 19 January 2021 is acknowledged.  The traversal regarding the restricted Groups I and II is on the ground(s) that Groups I and II are directed to a process and a diagnostic kit specifically designed for carrying out the process, respectively, and because the process of Group I and the diagnostic kit of Group II share the special technical feature of a nanoparticle comprising (i) a core, (ii) a pore extending radially from the core, (iii) a binding agent for binding an analyte, and (iv) a detection agent immobilized within the pore.  This is not found persuasive because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of (i) a core, (ii) a pore extending radially from the core, (iii) a binding agent for binding an analyte, and (iv) a detection agent immobilized within the pore, these technical features are not a special technical features as they does not make a contribution over the prior art in view of Chen et al. (Geometrical confinement of quantum dots in porous nanobeads with ultraefficient fluorescence for cell-specific targeting and bioimaging, published April 2012), referenced below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claims 1, 4, 12, and 15 are objected to because of the following informalities:
in claim 1, line 1, “the step” should read “a step”,
a period is missing from the end of claim 1,
in claim 4, line 1, “or kit” should be removed,
in claim 12, line 2, “the step” should read “a step”,
in claim 15, line 2, “the step” should read “a step”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 7, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Geometrical confinement of quantum dots in porous nanobeads with ultraefficient fluorescence for cell-specific targeting and bioimaging, published April 2012), hereafter referred to as Chen.
Regarding claim 1, Chen teaches a method for detecting an analyte (MCF-7 breast cancer cells, Abstract; page 9572, first paragraph) in a sample, including a step of contacting said analyte with a nanoparticle (mesoporous silica nanoparticle (hydrophobic porous nanobead), Introduction, last paragraph; porous silica nanobead, Results and discussion, first paragraph) to facilitate binding thereto (investigation using flow cytometry, page 9572, first paragraph), wherein the nanoparticle comprises: 
(i) a core (See Fig. 1(a), core is represented by the dark area in the center of the nanobead);
(ii) a pore extending radially from said core (See Fig. 1(a), pores are represented by the light area and are radially extending from the dark core); 
(iii) a binding agent (cRGD peptide, Abstract; page 9572, first paragraph; Fig. 1(a)) for binding the analyte; and 
(iv) a detection agent immobilized within said pore (quantum dots (QDs) were efficiently localized and stabilized within the porous nanobeads via chemical anchorage, page 9569, last paragraph); 
to thereby detect said analyte (for the cRGD-encoded lipid coated quantum dot tagged nanobeads (cRGD-encoded LQNBs) taken by MCF-7(red), the signal intensity was 100 times higher than that taken by HeLa cells). 
Regarding claim 3, Chen teaches the method of claim 1, wherein the nanoparticle is a silica nanoparticle (mesoporous silica nanoparticle (hydrophobic porous nanobead), Introduction, last paragraph; porous silica nanobead, Results and discussion, first paragraph).
Regarding claim 4, Chen teaches the method of claim 1, wherein the pore is substantially conical (See. Fig 1(a), the pores represented by the light area radially extending from the dark core are conical in shape).
Regarding claim 5, Chen teaches the method of claim 1, wherein the pore has an average pore size of 5.28 nm in radius (Results and discussion, first paragraph).
Regarding claim 7, Chen teaches the method of claim 1, wherein the nanoparticle has an average particle size of 120 nm in diameter (Results and discussion, first paragraph).
Regarding claim 12, Chen teaches the method of claim 1, further including a step of producing a reporter signal from the detection agent (signal intensities of the cRGD-encoded lipid coated quantum dot tagged nanobeads (cRGD-encoded LQNBs), page 9572, first paragraph; fluorescence brightness of cRGD-encoded LQNBs, Fig, 4(b)).
Regarding claim 15, Chen teaches the method of claim 12, further including a step of detecting the reporter signal (quantitative flow cytometric data show the fluorescence brightness of cRGD-encoded LQNBs, Fig, 4(b)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Peroxidase-like activity of mesoporous silica encapsulated Pt nanoparticle and its application in colorimetric immunoassay, published December 2014) disclose a nanoparticle comprising mesoporous silica encapsulating a platinum core functionalized with human chorionic gonadotropin antibodies for the detection of human chorionic gonadotropin in a colorimetric immunoassay.
Claims 1, 3-5, 7, 12, and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERAK R PATEL whose telephone number is (571)272-8971.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERAK R PATEL/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641